FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30083

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00240-JLR

 v.
                                                 MEMORANDUM*
SANXAY XAYADETH,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Sanxay Xayadeth appeals from the district court’s judgement and challenges

the 94-month sentence imposed following his guilty-plea conviction for possession

of a stolen firearm, in violation of 18 U.S.C. § 922(j). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court held a joint sentencing hearing for the instant criminal

conviction and Xayadeth’s violation of supervised release. At the hearing, the

district court determined that an aggregate 94-month sentence was warranted,

which was composed of a 57-month sentence for the criminal conviction and a

consecutive low-end 37-month sentence for the supervised release violation.

Without objection from Xayadeth, however, the district court elected to impose the

94-month sentence for the criminal conviction and dismiss the supervised release

violation.

      Xayadeth contends that the district court procedurally erred by failing to

explain adequately the 37-month portion of the sentence that the court said

reflected the supervised release violation. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

there is none. The record reflects that the court sufficiently explained its

sentencing determination. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      Xayadeth next contends that his 94-month sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Xayadeth’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the relevant 18 U.S.C. § 3553(a)


                                           2                                   16-30083
factors and the totality of the circumstances, including Xayadeth’s significant

criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                   16-30083